      Case 3:19-cr-03839-GPC Document 62 Filed 01/04/21 PageID.386 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        Case No.: 19cr3839-GPC
11
12                Plaintiff,                          ORDER EXTENDING DEFENDANT’S
13
                                                      SELF-SURRENDER DATE
           v.
14
15   AIDAN CURRY,

16                Defendant.
17
18        Good cause appearing in the defendant’s unopposed motion, the Court continues
19   Defendant Aidan Curry’s self-surrender date from January 12, 2021 to April 12, 2021.
20
     Defendant must surrender to his designated institution by no later than 12:00 p.m. on April
21
     12, 2021.
22
          The Court also continues the status hearing regarding surrender to April 16, 2021, at
23
     1:30 p.m.
24
           IT IS SO ORDERED.
25
26   Dated: January 4, 2021
27
28

                                                  1
